DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 47-53, 55-63, 65-71 are allowed. 
The following is an examiner’s statement of reasons for allowance: With respect to claims, the prior art discloses a terminal device determining whether a subframe a channel state information interference measurement resource is located on is a downlink subframe; when the subframe where the channel state information interference measurement resource is located is a downlink subframe, the terminal device executing interference measurement by using the channel state information interference measurement resource, but fails to teach and render obvious of provide, to the UE, an indication about a periodicity of at least one IMR of the set of IMRs to be utilized by the UE to determine the CSI, wherein the indication about the periodicity of the at least one IMR comprises an information whether the at least one IMR is periodic, aperiodic or semi-persistent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471